Citation Nr: 0511357	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether there was clear and unmistakable error in the 
December 21, 1967, rating decision, which continued the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granted a total rating for 
compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to July 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the December 21, 1967, 
rating decision, which continued the 60 percent evaluation 
for service-connected gunshot wound of the right femur with 
nonunion and granted a total rating for compensation based 
upon individual unemployability, did not contain clear and 
unmistakable error.

In an October 2002 decision, the Board determined that there 
was no clear and unmistakable error in the December 21, 1967, 
RO rating decision.  Specifically, it found that there was no 
clear and unmistakable error in the RO's failure to award a 
separate evaluation for muscle damage associated with the 
service-connected gunshot wound, as it would involve 
pyramiding and overlapping Diagnostic Codes and would have 
prevented the veteran from obtaining a higher evaluation for 
the service-connected gunshot wound.

The veteran appealed the October 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2004 Order, the Court held that "the Board decision 
to the extent that it determined that no claim for 
entitlement for a separate schedular rating for any muscle 
damage remained pending" was reversed and remanded the 
pending claim to the Board for "appropriate procedural 
compliance in accordance with the provisions of this order."  
As the claim for entitlement to a separate schedular 
evaluation for muscle damage associated with the service-
connected gunshot wound has not been considered by the RO, 
the Board is referring this issue to the RO for initial 
consideration and appropriate action, see Godfrey v. Brown, 7 
Vet. App. 398 (1995), as the Board does not have jurisdiction 
over this claim, see 38 C.F.R. § 20.200 (2004).

Additionally, in the Introduction of the October 2002 
decision, the Board noted that the veteran had submitted 
additional documentation, claiming clear and unmistakable 
error in November 1966, January 1967, October 1968, and 
February 1969 rating decisions and referred these claims to 
the RO for initial consideration and appropriate action.  See 
Godfrey, 7 Vet. App. 398.  Because that decision has been 
vacated, in part, and reversed, in part, the Board finds that 
such referral should be reiterated.  


FINDING OF FACT

The RO's failure to adjudicate a claim for a separate 
schedular evaluation for muscle damage associated with the 
service-connected gunshot wound in its December 21, 1967, 
rating decision does not constitute a final adverse decision 
subject to clear and unmistakable error.


CONCLUSION OF LAW

The allegation that the RO committed clear and unmistakable 
error by failing to consider a claim for a separate schedular 
evaluation for muscle damage associated with the service-
connected gunshot wound in its December 21, 1967, rating 
decision fails to state a claim for which relief can be 
granted.  38 C.F.R. §§ 3.104(a), 3.105 (2004); Norris v. 
West, 12 Vet. App. 413, 422 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are two statutory exceptions to the finality rule. 
First, a claimant may seek to establish that a decision never 
became final under 38 U.S.C.A. § 5108 and, second, a claimant 
may attack a final RO rating decision collaterally by 
establishing that the final decision is subject to revision 
based upon clear and unmistakable error pursuant to U.S.C.A. 
§§ 5109A and 38 C.F.R. § 3.105(a).  See Cook v. Principi, 
258 F.3d 1311 (Fed. Cir. 2001).

In order to revise a decision on the basis of clear and 
unmistakable error, there must be a final decision addressing 
the claim.  See 38 C.F.R. § 3.105(a) (a prior final denial 
must be reversed or amended when evidence establishes clear 
and unmistakable error).

As noted above, this case was previously before the Board.  
At that time, the veteran asserted that clear and 
unmistakable error existed in the December 21, 1967, rating 
decision, which continued the 60 percent evaluation for 
service-connected gunshot wound of the right femur with 
nonunion and granted a total rating for compensation based 
upon individual unemployability.  His argument was that the 
RO failed to properly rate the service-connected gunshot 
wound of the right femur with nonunion, to include an 
evaluation that contemplated muscle damage.  

While addressed in the Introduction, the Board will repeat 
the procedural history of this claim, as it is relevant to 
the clear-and-unmistakable-error issue.  In October 2002, the 
Board determined that there was no clear and unmistakable 
error in the December 21, 1967, RO rating decision.  
Specifically, it found that there was no clear and 
unmistakable error in the RO's failure to award a separate 
evaluation for muscle damage associated with the service-
connected gunshot wound, as it would involve pyramiding and 
overlapping Diagnostic Codes and would have prevented the 
veteran from obtaining a higher evaluation for the service-
connected gunshot wound.  

The veteran appealed the October 2002 decision to the Court.  
In an October 2004 Order, the Court determined that the 
veteran's claim for clear and unmistakable error in the 
December 21, 1967, RO rating decision for failure to consider 
a separate schedular evaluation for muscle damage associated 
with the service-connected gunshot wound was "not the 
correct context in which to address" his contention that a 
claim had remained pending and unadjudicated.  See Norris v. 
West, 12 Vet. App. 413, 422 (1999).  In Norris, the Court 
concluded that when VA has failed to comply during the 
adjudication process with certain procedural requirements 
mandated by law or regulation, a claim remains pending in the 
VA adjudication process, and therefore there is no final 
adverse RO decision that can be subject to a clear-and-
unmistakable-error attack.  Id.  Therefore, in the October 
2004 Order, the Court held that the December 1967 RO decision 
was not final regarding the veteran's claim for a separate 
schedular evaluation for muscle damage associated with the 
service-connected gunshot wound.  The Court stated, 
"Accordingly, because the December 1967 RO decision was not 
a final decision on the claim, the Court will vacate the 
Board's [October 2002] decision that the December 1967 RO did 
not contain [clear and unmistakable error] and will direct 
the Board to dismiss the [clear and unmistakable error] 
claim.  

In compliance with the Court's October 2004 Order and its 
holding in Norris, the veteran's claim for clear and 
unmistakable error in the December 1967 RO rating decision in 
failing to consider a claim for a separate schedular 
evaluation for muscle damage associated with the service-
connected gunshot wound, is dismissed.  Norris, 12 Vet. 
App. at 422; Sabonis, 6 Vet. App. at 430.  


ORDER

The claim alleging clear and unmistakable error in the 
December 21, 1967, rating decision, which continued the 
60 percent evaluation for service-connected gunshot wound of 
the right femur with nonunion and granted a total rating for 
compensation based upon individual unemployability is 
dismissed.



__________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


